Exhibit 10.11

 

ASSIGNMENT OF PROJECT MANAGEMENT AGREEMENT

 

THIS ASSIGNMENT OF PROJECT MANAGEMENT AGREEMENT (this “Assignment”) is made as
of October 24, 2014, by O.COM LAND, LLC, a Utah limited liability company
(“Borrower”), to U.S. BANK NATIONAL ASSOCIATION, as Administrative Bank (the
“Administrative Bank”) for the Banks that are parties to that certain Loan
Agreement dated on or about the date hereof (the “Loan Agreement”) among
Borrower, Overstock.com, Inc., Administrative Bank and the Banks, and is
acknowledged and consented to by GARDNER CMS, L.C., a Utah limited liability
company, as project manager (“Manager”).

 

RECITALS:

 

A.                                    Pursuant to the Loan Agreement, the Banks
have agreed to provide construction financing to Borrower (the “Loan”) with
respect to the construction of a headquarters building on real property located
in Midvale City, Utah (the “Property”).  Capitalized terms in this Assignment
not otherwise defined shall have the meanings given in the Loan Agreement.

 

B.                                    The Loan is secured by the Mortgage, which
grants Administrative Bank a first lien on Property (subject to Permitted
Encumbrances.

 

C.                                    Pursuant to a certain Project Management
Agreement dated as of May 5, 2014 between Borrower and Manager relating to the
Property (the “Management Agreement”) (a true and correct copy of which
Management Agreement is attached hereto as Exhibit A), Borrower employed Manager
to provide construction management services with respect to construction on the
Property.

 

D.                                    Administrative Bank requires as a
condition to the making of the Loan that Borrower assign the Management
Agreement as set forth below.

 

AGREEMENT:

 

For good and valuable consideration the parties hereto agree as follows:

 

1.                                      Assignment of Management Agreement.  As
additional collateral security for the Loan, Borrower hereby collaterally
transfers, sets over and assigns to Administrative Bank all of Borrower’s right,
title and interest in and to the Management Agreement, said transfer and
assignment to become a present, unconditional assignment, at Administrative
Bank’s option, upon the occurrence and during the continuance of Event of
Default.

 

2.                                      Termination.  At such time as the Loan
is paid in full, this Assignment and all of Administrative Bank’s right, title
and interest hereunder with respect to the Management Agreement shall terminate.

 

3.                                      Borrower’s Covenants.  Without limiting
the terms and conditions set forth in the Loan Documents, Borrower hereby
covenants with Administrative Bank that during the term of this Assignment:
(a) Borrower shall not assign or transfer the responsibility for the
construction management of the Property from Manager to any other Person without
Administrative Bank’s prior written consent; (b) Borrower shall not terminate or
amend any of the material terms or

 

--------------------------------------------------------------------------------


 

provisions of the Management Agreement without the prior written consent of
Administrative Bank (such consent not to be unreasonably withheld); and
(c) Borrower shall, in the manner provided for in this Assignment, give notice
to Administrative Bank of any written notice or written information that
Borrower receives which indicates that Manager is terminating the Management
Agreement or that Manager is otherwise discontinuing its construction management
of the Property.

 

4.                                      Notice and Cure. Manager hereby agrees
that prior to Manager’s commencement of any action in exercise of its remedies
under the Management Agreement, Manager agrees (a) to notify Administrative Bank
in writing of any default by Borrower under the Management Agreement and
(b) that Administrative Bank shall have the right (but not the obligation) to
cure such default within thirty (30) days from the date of Administrative Bank’s
receipt of such notice, or if such default is not reasonably susceptible of
being cured within said thirty (30) day period, Administrative Bank shall have
such additional time not longer than as additional ninety (90) days as is
reasonably required to cure such default, provided Administrative Bank (i) gives
written notice to Manager of its intent to cure the default, (ii) commences to
cure such default within said initial thirty (30) day period, and
(iii) thereafter diligently proceeds to cure such default.  Manager hereby
agrees that no termination of the Management Agreement, or any other action at
law in exercise of Manager’s remedies under the Management Agreement, shall
commence unless the Manager has complied with the above notice procedure and
Administrative Bank has been given the opportunity to cure the default as set
forth herein.

 

5.                                      Consent and Agreement by Manager. 
Manager hereby acknowledges and consents to this Assignment and agrees that
Manager will act in conformity with the provisions of this Assignment and
Administrative Bank’s rights hereunder or otherwise related to the Management
Agreement. Manager hereby further agrees that it shall observe and perform its
obligations and agreements imposed upon it under the Management Agreement.

 

6.                                      Governing Law.  This Assignment shall be
governed by the laws of the State of Utah.

 

7.                                      Notices. All notices required or
permitted hereunder shall be given and shall become effective as provided in the
Loan Agreement.  Notices to Manager shall be addressed to the address stated
below.

 

8.                                      No Oral Change.  This Assignment, and
any provisions hereof, may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Borrower or Administrative Bank, but only by an agreement in writing signed by
the party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought.

 

9.                                      Successor and Assigns.  This Assignment
shall be binding upon and inure to the benefit of Borrower, Manager and
Administrative Bank and their respective successors and assigns forever.

 

10.                               Inapplicable Provisions.  If any term,
covenant or condition of this Assignment is held to be invalid, illegal or
unenforceable in any respect, this Assignment shall be construed without such
provision.

 

2

--------------------------------------------------------------------------------


 

11.                               Headings.  The headings and captions of
various paragraphs of this Assignment are for convenience of reference only and
are not to be construed as defining or limiting, in any way, the scope or intent
of the provisions hereof.

 

12.                               Counterparts.  This Assignment may be executed
in several counterparts, each of which counterparts shall be deemed an original
instrument and all of which together shall constitute a single Assignment.

 

**Signatures on the following page**

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
and year first written above.

 

 

BORROWER:

 

 

 

O.COM LAND, LLC

 

 

 

 

 

By:

/s/ Carter Lee

 

 

Name:

Carter Lee

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

ADMINISTRATIVE BANK:

 

 

 

U.S. BANK NATIONAL BANK

 

 

 

 

 

By:

/s/ Adam Hill

 

 

Name:

Adam Hill

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

MANAGER:

 

 

 

GARDNER CMS, L.C.

 

 

 

By:

KC Gardner Company, L.C.

 

Its:

Manager

 

 

 

 

 

 

 

By:

/s/ Christian Gardner

 

 

Name:

Christian Gardner

 

 

Title:

Manager

 

 

 

 

 

Address:

 

90 South 400 West, Suite 360

 

Salt Lake City, Utah 84101

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MANAGEMENT AGREEMENT

 

(attached hereto)

 

5

--------------------------------------------------------------------------------


 

[Previously filed and intentionally omitted]

 

6

--------------------------------------------------------------------------------